Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to amendment filed on 05/24/2021.  Claim 3 has been canceled and claims 1, 2, and 4-10 are pending in the application.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed on 05/24/2021, with respect to claims 1, 2, and 4-10 have been fully considered and are persuasive.  The rejections of claims 1, 2, and 4-10 have been withdrawn.
Applicant’s response with respect to drawing objections of Figures 43, 44, 46, 47, 49, 50, 53, 62, 63, 66, 68, 69, 72, 74 and 75 have been fully considered and are persuasive.  The objections are withdrawn.
Applicant’s response with respect to claim objections of claims 1, 2, 4-10 have been fully considered and are persuasive.  The objections are withdrawn.
Applicant’s response with respect to 112 rejections of claims 1, 2, 4-10 have been fully considered and are persuasive.  The rejections are withdrawn.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 

The present application is directed to method for enterprise asset management and failure reporting. No art has been found that fairly discloses the claimed subject matter either alone or in combination.  The pending claims 1, 2 and 4-10 (renumbered 1-9) are hereby allowed.

Conclusion
These features together with other limitations of the independent claim 1 is novel and non-obvious. The dependent claims being definite, enabled by the specification, and further limiting to the independent claim 1 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153